DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berthozat (FR 2733261).
Regarding claim 1, Berthozat discloses a wall structure for a limited space (enclosing a machine), comprising: 
a first dampening element 22, 23 forming an exterior surface of the wall structure at a side of the limited space (Fig 2), 
the first dampening element 22, 23 comprising at least one layer 22, comprising porous material (rock wool); 
a first stopping element 19 forming an opposite exterior surface of the wall structure (Fig 2), 
the first stopping element 19 comprising at least one layer to stop sound (sheet metal); a second dampening element 20, 27 in between said first dampening element 22, 23 and said first stopping element 19, the second dampening element comprising at least one layer 20 comprising porous material (rock wool) to dampen sound, the second dampening element further comprising an air layer 27 that is adjacent to the at least one layer 20 of the second dampening element comprising said porous or open cell material (Fig 2); and 
a second stopping element 21 in between the first dampening element 22, 23 and the second dampening element 20 comprising at least one layer to stop sound (sheet metal), the sound stopping comprising stopping sound waves from propagating from one side of the second stopping element to another side of the second stopping element (Fig 2).
Regarding claim 2, Berthozat discloses the second stopping element 21 comprises a continuous layer of sound stopping material (sheet metal) to stop sound (Fig 2).
Regarding claim 4, Berthozat discloses the at least one continuous layer of the second stopping element 19 comprises a sheet metal.
Regarding claim 6, Berthozat discloses a frame element 28 at both ends of the wall structure (Fig 2).
Regarding claim 7, Berthozat discloses walls comprising the wall structure of claim 1 (Fig 2).
Regarding claim 8, Berthozat discloses the steps of providing frame elements 28; attaching the first dampening element22, 23, the first stopping element 19, the second dampening element 20, 27, and the second stopping element 21 in between the frame elements (Fig 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berthozat (FR 2733261).
Regarding claim 3, Berthozat discloses the continuous layer of the second stopping element 21, but does not disclose a thickness between 0.5 mm and 2 mm. However, it would have been an obvious matter of design choice to modify the thickness of the second stopping element as claimed, since such a modification would have involved a mere change in the thickness according to the required noise and vibration absorbing capabilities of the wall structure. A change in thickness is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 5, Berthozat discloses the air layer 27 has a thickness between 5 mm and 15 mm (10mm-100mm), but does not disclose said at least one layer comprised by the second dampening element has a thickness between 20 mm and 40 mm. However, it would have been an obvious matter of design choice to modify the thickness of the second dampening element as claimed, since such a modification would have involved a mere change in the thickness according to the required noise and vibration absorbing capabilities of the wall structure. A change in thickness is generally recognized as being within the level of ordinary skill in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11’117,350. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims can be found within the patented claims.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
09/01/2022